  17-11883-mg          Doc 252-1       Filed 04/13/21 Entered 04/13/21 11:24:17          Exhibit A.
                                       Proposed Order Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                             :
                                                                   :   Chapter 7
 FYRE FESTIVAL LLC,                                                :
                                                                   :   Case No. 17-11883 (MG)
                                    Debtor.                        :
 ------------------------------------------------------------------x
 GREGORY M. MESSER, as Chapter 7 Trustee of the :
 Estate of Fyre Festival LLC,                                      :
                                                                   :
                                            Plaintiff,             :
                                                                   :    Adv. Pro. No. 20-01218
                -against-                                          :
                                                                   :
 FYRE MEDIA INC., MATTE FINISH LLC and                             :
 FM2010, LLC,                                                      :
                                                                   :
                                            Defendants.            :
 ------------------------------------------------------------------x

         ORDER APPROVING SETTLEMENT BETWEEN THE TRUSTEE AND
           MATTE FINISH LLC AND FM2010, LLC AND AUTHORIZING
            THE TRUSTEE TO CONSUMMATE THE TERMS THEREOF
        Upon the Notice of (I) Trustee’s Settlement of Claims Asserted Against Matte Finish LLC

and FM2010, LLC (II) Presentment of Form of Order Approving the Settlement, and (III)

Opportunity to Object to the Proposed Settlement and Obtain A Hearing Thereon (the “Settlement

Notice”) of Gregory M. Messer, as Chapter 7 Trustee (the “Trustee”) for the estate of Fyre Festival

LLC, the above-captioned debtor (the “Debtor”) summarizing the terms of the proposed settlement

(the “Settlement”) between the Trustee and Matte Finish, LLC (“Matte”) and FM2010, LLC

(“FM2010”, and collectively, the “Defendants” and together with the Trustee, the, “Parties”)

resolving the claims asserted by the Trustee against the Defendants; and upon the Order

Establishing Procedures Governing Adversary Proceedings Pursuant to 11 U.S.C. §§ 502, 547,

548 and 550, which, among other things, established the procedures for seeking approval of

settlements (the “Avoidance Action Procedures Order”) [Main Case Docket No. 113]; and due and
  17-11883-mg         Doc 252-1      Filed 04/13/21 Entered 04/13/21 11:24:17             Exhibit A.
                                     Proposed Order Pg 2 of 2



proper notice of the Settlement Notice having been given to all creditors and parties in interest as

required by Fed. R. Bankr. P. 2002 and the Avoidance Action Procedures Order; and the

Settlement Notice and method of service thereof having complied with the protocol set forth in the

Avoidance Action Procedures Order; and no objections to the Settlement Notice having been filed;

and it appearing that no other or further notice need be provided; and after due deliberation and

sufficient cause appearing therefore;

IT IS HEREBY ORDERED THAT:

         1.       The Settlement is approved.

         2.       The Trustee is authorized to consummate the terms of the Settlement.

         3.       This Court shall retain jurisdiction to, among other things, interpret and enforce the

terms and provisions of this Order.

Dated:        New York, New York
              ________ __, 2021

                                                        HONORABLE MARTIN GLENN
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                    2
